Citation Nr: 1743417	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-29 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral circulatory disorders of the lower extremities.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A video conference was held before the undersigned Veterans Law Judge (VLJ) in June 2016.

The issues of service connection for bilateral foot disabilities and bilateral circulatory disorders of the lower extremities were remanded in August 2016 for medical opinions and examination.  A decision since issued in May 2017 by the RO granted claims for bilateral fasciitis and left foot degenerative arthritis.  And since the Veteran did not, in response, appeal either the ratings or effective date assigned for those disabilities, they are no longer at issue.  


FINDINGS OF FACT

The Veteran has not been shown to have a current vascular disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a vascular disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Entitlement to Service Connection for a Vascular Disability of the Lower Extremities

The Veteran contends that he has a vascular disability that resulted from military service.  

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

The Veteran's problem with his claim for service connection for a vascular disability arises with the first element of the Holton/Shedden analysis, which is evidence of current disability.  He has provided no medical evidence to show a current diagnosis of the claimed disorder.  

The service treatment records (STRs) do not show any reports, complaints, findings, or diagnoses regarding the vascular system.  There were no noted vascular problems on the May 1965 enlistment examination.  The vascular system was considered normal on the report of the February 1969 examination that was conducted prior to separation.  

QTC examination was conducted in March 2017.  Subsequent to reviewing the Veteran's medical history and conducting examination which included diagnostic testing; there was no vascular disorder found.  

As explained, the most fundamental requirement for any claim for service connection is that the Veteran has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

There is no competent evidence of current vascular disability upon which to predicate a grant of service connection for the claimed disability.  In this regard, the Veteran has neither provided nor identified any medical evidence showing he actually has a vascular disability.  A QTC examiner in March 2017 listened to his complaints and symptoms regarding problems with the lower extremities, however, there is no diagnosis of a chronic vascular disability.  It was noted that the Veteran had peripheral neuropathy; however, this was considered secondary to his non-service connected back disability.  

Therefore, service connection cannot be granted.  Without proof of a current disability, there can be no valid claim.  The appeal is denied. 



ORDER

Entitlement to a vascular disability is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


